Title: From Thomas Jefferson to John Wayles Eppes, 28 May 1807
From: Jefferson, Thomas
To: Eppes, John Wayles


                        
                            Dear Sir
                            
                            Washington May 28. 07.
                        
                        Martin arrived here the night before last & delivered safely yours of the 22d. I learn with great pleasure
                            the good health of yourself & the good family of Eppington & particularly of our dear Francis. I have little fear but
                            that he will out grow those attacks which have given us such frequent uneasiness. I shall hope to see him well here next
                            winter & that our grounds will be in such a state as to admit him to be more in the open air in the neighborhood of the
                            house. your mare is not as fat as she was, but is in good travelling order. I have advised Martin to go round by the
                            bridge for fear of accident to the foal crossing in the boat. we have nothing new except an uncommonly friendly letter
                            from the Bey of Tunis: and good reason to believe that Melli-Melli carried to his government favorable & friendly
                            impressions. the news is now all with you. we have heard as yet only the proceedings of the 1st. day of Burr’s trial,
                            which from the favor of the Marshal & judge promises him all which can depend on them. a grand jury of 2. feds, 4 Quids
                            & 10. republicans does not seem to be a fair representation of the state of Virginia. but all this will shew the
                            original error of establishing a judiciary independant of the nation, and which, from the citadel of the law can turn
                            it’s guns on those they were meant to defend, & controul & fashion their proceedings to it’s own will. I have always
                            entertained a high opinion of the Marshal’s integrity & political correctness. but, in a state where there are not more
                            than 8. Quids, how 5. of them should have been summoned on one jury is difficult to explain from accident. Affectionate
                            salutations & constant esteem to you all.
                        
                            Th: Jefferson
                            
                        
                    